                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL EDWIN MCLEMORE,

                     Petitioner,                              8:18CV567

       vs.
                                                               ORDER
SCOTT R. FRAKES,

                     Respondent.


       Petitioner’s motion to grant him an additional 90 days to file a notice of appeal
will be denied because it is unreasonable.

      IT IS ORDERED that Petitioner’s motion to extend the time to file a notice
of appeal, Filing no. 52, is denied.

      Dated this 6th day of April, 2020.

                                               BY THE COURT:



                                               Richard G. Kopf
                                               Senior United States District Judge
